DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 13-16, and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11, 12, 15, 16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2006/0287695) in view of Ben-Yehuda et al (US Publication 2014/0081360) and Faltys et al (US Patent 6,308,101).
Referring to Claims 1 and 22, DiMauro et al teaches a system/method of controlling a device configured for treating a disorder of a subject, the method comprising: providing power to an implantable device (e.g. Figure 14, implant 201 and Figure 15, implant 121) configured to be located within a submucosa of a nasal cavity of the subject to cause the implantable device to emit near-infrared light and red light directed to at least one of regions of an ocular structure, regions of a cerebrum, cerebral nerves, and cerebrospinal fluid, regions of a vascular system, and regions of a lymphatic system of the subject, the near-infrared light having a wavelength of 750nm to 1200 nm, the red light having a wavelength of between 600 nm and 749 nm (e.g. Paragraph [0065] and claims 13 and 28 disclose an embodiment where in the IR wavelength range between 800 nm-900 nm and Paragraph [0066] and claim 12 and 27 discloses some embodiments where the wavelength is between 600 and 700nm), wherein the implantable device is sized to be implanted completely within the submucosa of the nasal cavity, wherein the implantable device is configured to be implanted in a position to deliver the near-infrared light or the red light to the at least one of the regions of the ocular structure, the regions of the cerebrum, cerebral nerves, and cerebrospinal fluid, regions of the vascular system, and the regions of the lymphatic system in a dosimetry and duration sufficient to treat the disorder (e.g. Figures 14 and 15 and Paragraph [0012] discloses delivering light to the cribriform plate and Paragraph [0112] discloses positioning the implant within the nasal cavity and Figure 14), and wherein providing power to the implantable device includes wirelessly delivering power and control signals to the implantable device using a remote generator (e.g. Paragraphs [0117-0119] discloses the wireless telemetry is capable of transmitting up to 500milliwatts of energy to the internally based antenna and the implant is controller by an internal receiver to deliver power to the light source of the implant in an amount sufficient to cause the desired effect).
 	However, DiMauro et al does not teach using a plurality of light sources comprising a plurality of lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light;  comprising a plurality of lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light; and wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light; and a power source configured to wirelessly deliver power and control signals to the light source. 	Ben-Yehuda et al teaches that it is known to use a plurality of light sources comprising lights including a first light which emits only near-infrared light (e.g. abstract and claim 17) and a second light, different from the first light, which emits only red light (e.g. abstract, claim 17); wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light as set forth in Paragraph [0128] (discloses the practitioner programs the capsule after it has been implanted (swallowed) and Paragraph [0041] discloses the control unit is configured to turn at least one of the light sources off, and at the same time at least one of the light sources is on) to provide optimization of the phototherapy dose and tissue to be treated (e.g. NIR treats deeper tissue than shorter wavelengths).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a plurality of light sources comprising lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light; wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light as taught by Ben-Yehuda et al, since such a modification would provide the predictable results of optimization of the phototherapy dose and tissue to be treated.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the embodiments of DiMauro et al to include a red light source and a near-infrared light source (e.g. Paragraph [0065] and claims 13 and 28 disclose an embodiment where in the IR wavelength range between 800 nm-900 nm and Paragraph [0066] and claim 12 and 27 discloses some embodiments where the wavelength is between 600 and 700nm), since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
 	 Faltys et al teaches that it is known to use a power source configured to wirelessly deliver power and control signals to the light source as set forth in Figures 1A and 1B and Column 7 lines 24-30 to provide improved compliance and ease of use by having a signal device that provides power and control signals to the implant.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a power source configured to wirelessly deliver power and control signals to the light source as taught by Faltys et al, since such a modification would provide the predictable results of improved compliance and ease of use by having a signal device that provides power and control signals to the implant.
Referring to Claims 2 and 23, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the claimed invention, wherein the implantable device is configured to deliver the near-infrared light and the red light to the regions of the cerebrum through at least a portion of a cribriform plate of the subject (e.g. Paragraph [0012]).

Referring to Claims 3 and 24, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the claimed invention, wherein the implantable device is sized to be located in close proximity to the cribriform plate of the subject, and below a cranial base of the subject (e.g. Figure 7-10, 14 and 15).

Referring to Claim 4, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 3, wherein the implantable device is sized to be located between 0.1 cm and 4 cm from the cribriform plate of the subject (e.g. Figures 7-10 and 14).

Referring to Claim 6, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except wherein the remote generator comprises a wearable remote generator configured to be worn by the subject. 	Faltys et al teaches that it is known to use a power source configured to wirelessly deliver power and control signals to the light source that is configured to be worn by the subject as set forth in Figures 1A and 1B and Column 7 lines 24-30 to provide improved compliance and ease of use by having a signal device that provides power and control signals to the implant.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a power source configured to wirelessly deliver power and control signals to the implanted device and is configured to be worn by the subject as taught by Faltys et al, since such a modification would provide the predictable results of improved compliance and ease of use by having a signal device that provides power and control signals to the implant.
Referring to Claim 7, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except father comprising controlling the implantable device to deliver the near-infrared light and the red light simultaneously. 
 	Ben-Yehuda et al teaches that it is known to use a plurality of light sources comprising lights including a first light which emits only near-infrared light (e.g. abstract and claim 17) and a second light, different from the first light, which emits only red light (e.g. abstract, claim 17); wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light as set forth in Paragraph [0128] (discloses the practitioner programs the capsule after it has been implanted (swallowed) and Paragraph [0041] discloses the control unit is configured to turn at least one of the light sources off, and at the same time at least one of the light sources is on) and to turn on each of the light source simultaneously (e.g. Paragraph [0225]) to provide optimization of the phototherapy dose and tissue to be treated (e.g. NIR treats deeper tissue than shorter wavelengths).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a plurality of light sources comprising lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light; wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light and to turn on each of the light source simultaneously as taught by Ben-Yehuda et al, since such a modification would provide the predictable results of optimization of the phototherapy dose and tissue to be treated.

Referring to Claim 8, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, further comprising delivering the near-infrared light at one of a wavelength of about 825 nm, a wavelength of about 850 nm, or a wavelength of about 808 nm to about 830 nm (e.g. Paragraph [0065] disclose 830 and claims 13 and 28 disclose an embodiment where in the IR wavelength range between 800 nm-900 nm).
Referring to Claim 9, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, further comprising delivering the red light at one of a wavelength of about 620 nm to about 633 nm or a wavelength of about 633 nm (Paragraph [0066] discloses 632nm and claim 12 and 27 discloses some embodiments where the wavelength is between 600 and 700nm).
Referring to Claim 11, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, further comprising controlling the implantable device to deliver the near-infrared light and red light, wherein near-infrared light is at a wavelength of about 795 nm to about 830 nm and red light is at a wavelength of about 650 nm to about 720 nm in a pulse, wherein near-infrared light is at a wavelength of about 750 nm to about 794 nm and red light is at a wavelength of about 600 nm to about 649 nm (e.g. Paragraph [0065] and claims 13 and 28 disclose an embodiment where in the IR wavelength range between 800 nm-900 nm and Paragraph [0066] and claim 12 and 27 discloses some embodiments where the wavelength is between 600 and 700nm]).  However, DiMauro et al does not explicitly disclose the implanted medical device is configured to deliver the near-infrared light and red light together in a series of alternating pulses in a pulse that alternates with a next pulse. 	Ben-Yehuda et al teaches that it is known to use a plurality of light sources comprising lights including a first light which emits only near-infrared light (e.g. abstract and claim 17) and a second light, different from the first light, which emits only red light (e.g. abstract, claim 17); wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light as set forth in Paragraph [0128] (discloses the practitioner programs the capsule after it has been implanted (swallowed) and Paragraph [0041] discloses the control unit is configured to turn at least one of the light sources off, and at the same time at least one of the light sources is on) and to alternate turning on each of the light sources separately (e.g. Paragraph [0225]) to provide optimization of the phototherapy dose and tissue to be treated (e.g. NIR treats deeper tissue than shorter wavelengths).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a plurality of light sources comprising lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light; wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light and to alternate turning on each of the light sources separately as taught by Ben-Yehuda et al, since such a modification would provide the predictable results of optimization of the phototherapy dose and tissue to be treated.

Referring to Claim 12, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, further comprising controlling the implantable device to deliver the near-infrared light and red light in a series of pulses, wherein near-infrared light is at a wavelength of about 760 nm to about 830 nm and red light is at a wavelength of about 620 nm to about 680 nm (e.g. Paragraph [0065] and claims 13 and 28 disclose an embodiment where in the IR wavelength range between 800 nm-900 nm and Paragraph [0066] and claim 12 and 27 discloses some embodiments where the wavelength is between 600 and 700nm).  However, DiMauro et al does not explicitly disclose the implanted medical device is configured to deliver the near-infrared light and red light together in a series of alternating pulses. 	Ben-Yehuda et al teaches that it is known to use a plurality of light sources comprising lights including a first light which emits only near-infrared light (e.g. abstract and claim 17) and a second light, different from the first light, which emits only red light (e.g. abstract, claim 17); wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light as set forth in Paragraph [0128] (discloses the practitioner programs the capsule after it has been implanted (swallowed) and Paragraph [0041] discloses the control unit is configured to turn at least one of the light sources off, and at the same time at least one of the light sources is on) and to alternate turning on each of the light sources separately (e.g. Paragraph [0225]) to provide optimization of the phototherapy dose and tissue to be treated (e.g. NIR treats deeper tissue than shorter wavelengths).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by DiMauro et al, with a plurality of light sources comprising lights including a first light which emits only near-infrared light and a second light, different from the first light, which emits only red light; wirelessly controlling the implantable device based on the control signals to deliver the near-infrared light independently of delivery of the red light and to alternate turning on each of the light sources separately as taught by Ben-Yehuda et al, since such a modification would provide the predictable results of optimization of the phototherapy dose and tissue to be treated.

Referring to Claim 15, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, wherein the regions of the cerebrum are at least one of the ventromedial prefrontal cortex (vmPFC), subgenual anterior cingulate cortex (ACC) and the olfactory bulb (e.g. Paragraph [0016] and claim 1 discloses irradiating the olfactory bulb).

Referring to Claim 16, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, wherein the disorder is at least one of a depressive disorder, an anxiety disorder, a trauma-and stressor-related disorder, a disorder manifesting with suicidal ideation or just suicidal ideation, a nicotine addiction disorder, an alcohol use disorder, a substance use disorder, a sexual dysfunction disorder, a neurocognitive disorder, an attention deficit and hyperactivity disorder, a sleep-wake disorder, a disorder associated with chronic fatigue syndrome, a disorder associated with fibromyalgia, a somatic symptom disorder, an eating disorder, a psychotic disorder, an obsessive-compulsive disorder, a cluster-B personality disorder, a disruptive, impulse-control, and conduct disorder, and an otorhinolaryngology disorder (e.g. abstract and Paragraph [0018] discloses treating neurocognitive disorder Alzheimer’s disease).
Claims 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2006/0287695) in view of Ben-Yehuda et al (US Publication 2014/0081360) and Faltys et al (US Patent 6,308,101) as applied to claim 1 above, and further in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367.
Referring to Claim 10, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except wherein the red light comprises about 1% to about 50% of a total light delivered. 	DiMauro ‘367 teaches that it is known to use red light comprises about 1% to about 50% of a total light delivered as set forth in Paragraphs [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths (Paragraphs [0062-0063]) to help distressed neurons cope (e.g. Paragraph [0010]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with using red light comprises about 1% to about 50% of a total light delivered as taught by DiMauro ‘367, since such a modification would provide the predictable results of providing both red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths to help distressed neurons cope.
 	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by DiMauro et al with the red light comprises about 1% to about 50% of a total light delivered, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Referring to Claims 18 and 19, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except wherein near-infrared light comprises about 50% to about 99% of a total light delivered; wherein near-infrared light comprises about 75% of the total light delivered.
 	DiMauro ‘367 teaches that it is known to use infrared light comprises about 50% to about 99% (including 75%) of a total light delivered as set forth in Paragraphs [0072] to provide both (combination of) red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths (Paragraphs [0062-0063]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with using infrared light comprises about 50% to about 99% (including 75%) of a total light delivered as taught by DiMauro ‘367, since such a modification would provide the predictable results of providing both red and NIR light in sufficient doses in order to increase cytochrome oxidase activity at two different stimulation wavelengths.
 	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by DiMauro et al with near-infrared light comprises about 50% to about 99% of a total light delivered; wherein near-infrared light comprises about 75% of the total light delivered, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2006/0287695) in view of Ben-Yehuda et al (US Publication 2014/0081360) and Faltys et al (US Patent 6,308,101) as applied to claim 1 above, and further in view of Lim (US Publication 2014/0358199).

Referring to Claim 13, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except further comprising controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to about 120 minutes per day. 	Lim teaches that it is known to use an intranasal device with photobiomodulation that delivers administration of light energy for 25 minutes or other lengths of time as set forth in Paragraphs [0106], [0175] and [0199] to provide reduce damage to non-targeted tissue by delivering a regulated dosage of therapy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to about 120 minutes per day as taught by Lim, since such a modification would provide the predictable results of reduce damage to non-targeted tissue by delivering a regulated dosage of therapy.

Referring to Claim 14, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, except further comprising controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to 120 minutes once, twice or three times per week or daily or 20 times per day. 	Lim teaches that it is known to use an intranasal device with photobiomodulation that delivers administration of light energy for 30 minutes once every two calendar days as set forth in Paragraphs [0106], [0175] and [0199] to provide reduce damage to non-targeted tissue by delivering a regulated dosage of therapy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with controlling the implantable device to deliver a duration of administration of near-infrared light and red light of about 1 minute to 120 minutes once, twice or three times per week or daily or 20 times per day as taught by Lim, since such a modification would provide the predictable results of reduce damage to non-targeted tissue by delivering a regulated dosage of therapy.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2006/0287695) in view of Ben-Yehuda et al (US Publication 2014/0081360) and Faltys et al (US Patent 6,308,101) as applied to claim 1 above, and further in view of Kato (US Publication 2014/0296945).
Referring to Claim 17, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1, wherein the patient is treated for depression (e.g. Paragraph [0152]).  However, Lim does not explicitly disclose wherein the subject has been diagnosed with treatment resistant depression.
 	Kato teaches that it is known to use light therapy for subjects diagnosed with treatment resistant depression as set forth in Paragraphs [0002] and [0067] to provide sustainably express Homer 1a, and to activate BK-type potassium channels in pyramidal cell of cerebral cortex to improve cognitive symptom and depression symptom (e.g. Paragraph [0034].  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with light therapy for subjects diagnosed with treatment resistant depression as taught by Kato, since such a modification would provide the predictable results of sustainably express Homer 1a, and to activate BK-type potassium channels in pyramidal cell of cerebral cortex to improve cognitive symptom and depression symptom.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMauro et al (US Publication 2006/0287695) in view of Ben-Yehuda et al (US Publication 2014/0081360) and Faltys et al (US Patent 6,308,101) as applied to claim 1 above, and further in view of DiMauro et al (US Publication 2014/0088367), hereby referred to as DiMauro ‘367 and Lim (US Publication 2014/0358199).
Referring to Claims 20 and 21, DiMauro et al in view of Ben-Yehuda et al and Faltys et al teaches the method of claim 1.  However, DiMauro et al does not disclose wherein controlling the implantable device includes causing the implantable device to deliver the near-infrared light and red light to achieve between about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light and 1 Hz to about 100 Hz pulses of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 33 mW/cm2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2, and the dosimetry of near-infrared light and red light delivered to the subject comprises about 10 Hz pulses of near-infrared light and red light. 	DiMauro ‘367 teaches that it is known to use about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 33 mW/cm2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2 and pulsed as set forth in Paragraphs [0064-0067 and 0070] to provide energy range sufficient to increase the activity of the cytochrome oxidase around and in the target tissue.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with about 5 mW/cm2 to about 700 mW/cm2 irradiance, between about 1 J/cm2 to about 300 J/cm2 fluence, with one of continuous light of near-infrared light and red light; wherein the irradiance is between about 22 mW/cm2 to about 33 mW/cm2, the fluence is between about 9.56 J/cm2 to about 12 J/cm2 and pulsed as taught by DiMauro ‘367, since such a modification would provide the predictable results of energy range sufficient to increase the activity of the cytochrome oxidase around and in the target tissue. 	Lim teaches that it is known to use an intranasal device with photobiomodulation that delivers administration of pulsed (e.g. Paragraph [0203]) and a dosage of about 1 J/cm2 to about 300 J/cm2 (e.g. Paragraph [0240-0243]) and pulsed light of 10Hz (e.g. Paragraphs [0181] and [0182]) to provide therapy deemed to be efficacious for each therapeutic treatment.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by DiMauro et al, with an intranasal device with photobiomodulation that delivers administration of pulsed light of 10Hz and a dosage of about 1 J/cm2 to about 300 J/cm2 as taught by Lim, since such a modification would provide the predictable results of therapy deemed to be efficacious for each therapeutic treatment. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by DiMauro et al with 1 Hz to about 100 Hz pulses of near-infrared light and red light; or the dosimetry of near-infrared light and red light delivered to the subject comprises about 10 Hz pulses of near-infrared light and red light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792